Title: Pennsylvania Assembly: Message to the Governor, 19 December 1756
From: Pennsylvania Assembly
To: 


After Pennsylvania became a theater of war in 1755, it was apparent that the province would soon have to provide quarters for British troops. When the remnants of Braddock’s army passed through Philadelphia that summer, the Assembly hastily extended what it considered were the relevant portions of the British quartering act to Pennsylvania. Since the troops were not billeted on the city, the law had little effect, but its disallowance, July 7, 1756, foreshadowed difficulties to come. Attorney General William Murray (later Lord Mansfield) advised its rejection because the act wrongly assumed that “propositions true in the mother country and rightly asserted in the reigns of Charles the 1st and Charles the 2nd in times of peace and when soldiers were kept up without consent of Parliament” were applicable “to a colony in time of war in the case of troops raised for their protection.” That is, the Pennsylvanians were not to be granted the sweeping immunities from forced quartering of soldiers in private homes which had been part of English law since Stuart days. Moreover, the matter was confused by one law for England under which troops were to be quartered on the numerous, large public houses, and another law for Scotland permitting soldiers to be quartered on private houses. Further, it was uncertain how war and invasion altered these privileges and obligations. When Parliament failed to pass clarifying legislation, the Duke of Cumberland dumped the confusion into Lord Loudoun’s lap by ordering that “Quarters must be taken in the plantations as they are in Britain in time of war.” Obviously, Loudoun was expected to requisition such quarters as he needed, but he had nothing beyond general military authority upon which to base his actions. Thus, the scene was set for a contest which led eventually to a clause in the Declaration of Independence and to the third amendment to the Constitution: could soldiers be forced upon private homes, even to the expulsion of their inhabitants, without the sanction of law? In December 1756, the passage of another quartering law, several exchanges between Governor Denny and the Assembly, and the arrival of over 500 troops in Philadelphia, produced a crisis, and the Assembly summarized its case in the following message, reported by Franklin and others on the 18th and ordered to be sent to Denny on Sunday morning, the 19th.
 
May it please your Honour,
[December 19, 1756]
To prevent, if possible, any Misunderstanding between your Honour and this House, we beg Leave to recapitulate what has passed on the Article of Quarters, during the present Session.
On the 19th of October last, your Honour was pleased to communicate to us a Letter from Lord Loudoun to yourself, dated September 22, 1756, in which Quarters, and the Necessaries allowed in Quarters by Act of Parliament, were demanded of this Province: The Building of Barracks came first under our Consideration, but if the House had been disposed to build them, the Season was too far advanced, and the Dimensions could not be judged of, as the Number of Forces to be quartered here was not expressed.
The House then endeavoured to procure the last Act of Parliament that was made for the Quartering of Soldiers in England, to be their Guide in making the necessary Provision here; your Honour was applied to for a Sight of that Act, which you were so kind as to promise to procure for us, but some Time passed before we obtained it.
On the 24th of November your Honour was pleased to lay before us another Letter from Lord Loudoun, dated October 28, 1756, in which the Demand for Quarters was repeated, and one Battalion of the Royal Americans was mentioned to be provided for in Philadelphia, but the Number of which that Battalion should consist was not mentioned. His Lordship is not particular as to Quartering, or the Necessaries to be furnished in Quarters, as he is pleased to say, “he is writing to one who is so thoroughly acquainted with the Quartering in England in Time of Peace, and what Things are furnished in Quarters for the Officers and Soldiers, and how much further Quartering extends in Time of War, and even must do so from the Nature of Things.”

Your Honour has never been explicit on these Points with the Assembly. We know nothing of them but what is to be learnt from the Act of Parliament you were so good as to furnish us with. We presented to your Honour a Bill so exactly conformable to that Act, that it brings over the very Clauses, by which Troops are quartered in England. After this Bill had lain four Days in your Honour’s Hands, the House hearing the Soldiers were expected in Town the next Day, sent up to know your Result upon it. You were then pleased in a Message to object to the Preamble of one of those Clauses; we immediately agreed to strike it out, and had no Reason to expect any farther Objections.
However, before the Bill passed, and after the Amendment was agreed to, your Honour did indeed send us down the following written Message, viz.



“Gentlemen,
December 8. 1756.
“Since your Message of Yesterday Evening, I am well informed, from the strictest Enquiry, that the Quarters demanded by my Lord Loudoun for the Officers and Soldiers that are every Moment expected here, cannot be had in the Publick-houses of this City. The Bill now before me therefore being insufficient to answer the End proposed by it, and the great Inconveniences that may arise if proper Quarters are not provided for the Reception of His Majesty’s Troops being evident, I must, in the warmest Terms, recommend it to you, to make immediate Provision for that Service.
William Denny.”


With the above written Message your Honour was pleased farther to send us a verbal One in these Words, viz.
“Sir,
“The Governor commands me to acquaint the House, that if they do not think proper to make any further Provision than what is expressed in the Bill, the Governor agrees to the Alteration, and is ready to pass it as it now stands.”
As the House had been informed that the Number for which Quarters were demanded, did not exceed 600 Men, Officers included, and were of Opinion that the Publick-houses of Philadelphia were sufficient to provide Quarters for that Number, they acquainted your Honour with their Sentiments in the following respectful Message.



“May it please your Honour,
December 8. 1756.
“On examining the Lists of recommended and licenced Publick-houses, we find there are no less than One Hundred and Seventeen in this City only, exclusive of the Suburbs. We hope therefore your Honour will be of Opinion with us, that the Number of Soldiers for which Quarters are required may very well be disposed of among them in the Manner directed by the Act of Parliament now to be extended hither; especially as it is not necessary the Soldiers should all be lodged in the Publick-houses, but those who keep such Houses may provide lodging for the Men in other Houses, if they find it more convenient so to do. Signed, by Order of the House,
Isaac Norris, Speaker.”


Your Honour made no Reply to this Message, but passed the Bill the same Day; and therefore we had Reason to believe you were satisfied with it.
The Bill passed on the Eighth Instant: On the 13th, the Mayor and Aldermen of Philadelphia presented to the House the following Remonstrance, and withal laid before us the annexed Paper, expressing the Number for which Quarters were demanded.



“City of Philadelphia, Dec. 11. 1756.
“To the Honourable the Representatives of the Freemen of the Province of Pennsylvania, now sitting in Assembly, The Remonstrance of the Mayor, Recorder, and Aldermen of the City of Philadelphia, sheweth,
“That your Remonstrants have prepared Billets on the Publick-houses of this City, according to the Directions of a late Act in such Case made and provided, for such of His Majesty’s Forces as Lord Loudoun hath been pleased to order into Winter Quarters here; but we find, on the strictest Enquiry into the Circumstances of the Keepers of such Publick-houses, that many of them are so poor and indigent, that they are neither of Ability to support the Burden of providing for so great a Number of Troops, or have proper Houses and Accommodations suitable for their comfortable Reception. We further beg Leave to remonstrate, that the Commanding-Officer hath demanded a Hospital, with Bedding, Fire, and other Necessaries, to be provided for a Number of Sick; but as no publick Building hath been erected in this City for that Purpose, your Remonstrants, though willing and desirous to do every Thing in their Power to demonstrate their Loyalty to His Majesty, and to promote the Good of his Service, are sorry to find themselves incapable of complying with this Demand, without the Aid and Assistance of the Legislature of this Province: We therefore thought it our Duty to lay the Premises before you our Representatives, that such Regulations and Provision may be made therein as you in your Wisdom shall judge most expedient.



Attwood Shute, Mayor,
John Mifflin,


Benjamin Chew, Recorder,
John Stamper,


William Plumsted,
Thomas Lawrence,


Robert Strettell,
Alexander Stedman.”








“Captain Tulleken’s Demand of Quarters, &c.
“December 13. 1756.
“In Obedience to Orders received from his Excellency the Earl of Loudoun, Colonel Stanwix has thought proper to send Captain Tulleken to Philadelphia to demand Quarters for the First Battalion of His Majesty’s Sixty-second, or Royal American, Regiment.
“Captain Tulleken demands Quarters as follows.
“Quarters for 500 Men; and Hospital for the Sick; a Storehouse; a Guard-room for an Officer, and Men.
“Billetts for the Officers.
“Colonel one; Lieutenant-Colonel one; Majors one; Captains eight; Subalterns thirty; Staff-Officers six. Total Forty-seven.
“N. B. There must be Fire and Candles for the Guard-room, and for the Hospital.
“Besides the above, Captain Gate’s Company of Independents, Forty-seven Men, four Officers.
“The whole have Billets delivered them on the Publick-houses.
Attwood Shute, Mayor.”


The House, how desirous soever that the King’s Troops might have good and suitable Quarters, could not proceed to make further Provision by a Supplementary Act, without being well informed of the present State of the Quartering, that they might know what was deficient, and what was necessary to be supplied; they therefore immediately required the Mayor to lay before the House a List of the Names of the Publick House-keepers, with the Number of Officers and Soldiers billeted on each House (which he accordingly undertook to do by the next Morning) that we might be able to judge whether they could, or could not, be comfortably quartered by those Publick House-keepers.
This Order of the House, though of some Days standing, not being complied with, and the House being sincerely desirous that the King’s Troops should be well provided for, took Occasion, from the Report that your Honour had issued Orders for Quartering on private Houses, to send up their Message of Yesterday, in the following Words, viz.


“May it please your Honour,
December 17. 1756.
“A Report having Yesterday prevailed in Town, that your Honour had given Orders to the Sheriff to quarter the Soldiers on private Houses, which greatly surprized the Inhabitants, the House (though they do not believe it possible your Honour could be prevailed with to issue Orders so diametrically opposite to an express Law passed by yourself but a few Days before) think it necessary on this Occasion humbly to request, that your Honour would be pleased to direct the Magistrates and Officers of the City and Liberties, who have billeted the Soldiers on Publick-houses, according to Law, to visit those Houses, inspect the Accommodations provided for the Men, see that they are good and sufficient, and oblige every publick House-keeper to receive and provide for the Officers and Soldiers that are or may be billeted on each House, in Proportion to the Number for which Quarters are required, either in the Publick-houses, or such others as the Keepers of them may procure; so that the Minds of the People may be quieted, and no just Cause of Complaint may arise, that Quarters, and the Necessaries in Quarters, are not duly provided, according to the Intention of the Legislature in passing that Act.
“The House have recommended it to the Provincial Commissioners to provide an Hospital for the Soldiers, which we make no Doubt will be done accordingly.
   A Very convenient Guard-house was before provided at the Expence of the Province.
 Signed, by Order of the House,
Isaac Norris, Speaker.”


To this your Honour is pleased to answer as follows, viz.


“Gentlemen,
December 18. 1756.
“The King’s Troops must be quartered. With respect to the Insufficiency of the late Act, I refer you to my Message of the Eighth Instant, delivered immediately before the Passing of it; and I see no Reason, from any Thing that has occurred since, to alter my Opinion.
William Denny.”


On the whole we beg Leave to remark, That if any Thing more than the Act of Parliament requires be expected of us, we have never been explicitly informed what it is: That though your Honour is referred to by Lord Loudoun, as well acquainted with those Matters, you have never explained them to us: That when the Bill for extending the Act of Parliament hither was presented for your Concurrence, you made no Objection as to its Insufficiency, but that the Publick-houses could not accommodate the whole; which Objection we had afterwards Reason to think we had obviated to your Satisfaction. And lastly, That in your Message of Yesterday, you are not pleased to say that you will or will not favour us in our Request, that the Magistrates may be directed to see the Act duly executed, and good Quarters effectually provided; nor to point out any other or further Deficiency in the Act; but only tell us, as we think, somewhat abrubtly, that the King’s Troops must be quartered.
May it please the Governor, we know that the King’s Troops must be quartered, and are desirous they should have good Quarters. The Assemblies of this Province have in very late Instances shewn their Regard for the Soldiery, by voluntarily presenting Conveniencies and Refreshments to the Officers, and furnishing Provisions and warm Cloathing for the Soldiers of the King’s Forces, to the Amount of many Thousand Pounds. We thought we had by the late Law provided well for their Quartering in this Province; especially as we had exactly followed the Act of Parliament made for the same Purpose. We cannot conceive it will, when well considered, be thought adviseable, to quarter the Soldiers by Force on private Houses rather than by Law on Publick-houses; and we apprehend, that if the bought Servants, which have been so lately taken from the King’s good Subjects here, and no Satisfaction made their Owners, notwithstanding the Act of Parliament so expresly requires it, are now to be thrust into their Houses, and made their Masters, some Commotions may arise, dangerous to the King’s Peace. On these Considerations, and being desirous to preserve a good Understanding with your Honour, we beg you would be pleased to favour us with a Conference, that this Matter may, as soon as possible, be fully understood, and finally settled.”
